Citation Nr: 9914021	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-13 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for drug abuse.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


INTRODUCTION

The veteran had active service from September 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  


REMAND

A November 1966 service medical record reflects a diagnosis 
of emotional unstable personality, passive-aggressive type.  
A February 1968 service medical record reflects an impression 
that includes emotional unstable personality.  

The report of a February 1996 VA psychiatric examination 
reflects diagnoses including depression with anxious 
features, rule out post-traumatic stress disorder (PTSD) and 
rule out personality disorder.  

The report of an October 1996 VA psychiatric examination 
reflects diagnoses including major depression, with anxiety 
and paranoid features and personality disorder, not otherwise 
specified.  

A January 1998 statement from a VA PTSD treatment team 
clinical nurse specialist reflects her belief that the 
veteran was under a great deal of stress during his active 
service and his method of coping was to abuse substances.  
She also believed that symptoms described during the 
veteran's service would not be inconsistent with paranoid 
personality disorder and that intense stress likely 
precipitated an additional thought disorder and 
disorganization of coping patterns to which he attempted to 
cope with by using substances.  

A personality disorder is not a disease or injury for 
compensation purposes except as provided in 38 C.F.R. 
§ 3.310(a) and disability resulting from them may not be 
service connected.  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service connected.  38 C.F.R. § 4.127.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his representative, and inform 
him that he may submit any additional 
evidence that he desires.

2.  Then, the veteran should be afforded 
a VA psychiatric examination by a board 
certified specialist to determine all 
current psychiatric disorders and their 
etiologies.  Any indicated studies should 
be accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.  The examiner 
should complete a multi-axial diagnosis 
identifying all psychiatric disabilities.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
currently manifested acquired psychiatric 
disorder that had its onset during 
service.  The examiner is also requested 
to provide an opinion as to whether the 
veteran has any currently manifested 
acquired mental disorder that was 
superimposed upon a personality disorder 
during the veteran's active service.  If 
the examiner's opinion with respect to 
either of the two immediately preceding 
requests is in the affirmative, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's drug abuse is 
related to the acquired psychiatric 
disorder that was initially manifest 
during active service or was superimposed 
upon a personality disorder during active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Then, the RO should readjudicate the 
issue on appeal with any appropriate 
consideration of 38 C.F.R. §§ 3.303(c), 
4.9, and 4.127, in effect both prior to 
and from November 7, 1996, where 
applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be issued a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




